Citation Nr: 0500137	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  97-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected anterolateral instability with anterior 
cruciate ruptures, medial meniscus tear, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee.

3.  Entitlement to assignment of an evaluation in excess of 
20 percent for service-connected lumbosacral strain prior to 
March 3, 2003.

4.  Entitlement to assignment of an evaluation in excess of 
40 percent for service-connected lumbosacral strain from 
March 3, 2003.


REPRESENTATION

Appellant represented by:  John Stevens Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in Lincoln, Nebraska, dated 
in January 1997 and May 1997.  In the January 1997 decision, 
the RO granted service connection for lumbosacral strain and 
assigned a 10 percent evaluation.  In the May 1997 decision, 
the RO increased the rating for the veteran's anterolateral 
instability with anterior cruciate ruptures, medial meniscus 
tear, right knee, from 10 to 20 percent.  In April 1998, the 
Board remanded these matters to the RO for additional 
development.  In a subsequent decision in March 1999, the RO 
granted service connection for degenerative joint disease of 
the right knee and assigned a separation 10 percent rating 
for this disability.  

In a December 2002 decision, the Board denied the veteran's 
appeal for entitlement to an evaluation in excess of 20 
percent for service-connected lumbosacral strain, entitlement 
to an evaluation in excess of 20 percent for service-
connected anterolateral instability with anterior cruciate 
ruptures, medial meniscus tear, right knee, entitlement to an 
evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the right knee, and entitlement 
to a compensable evaluation for service-connected residuals 
of a fracture of the right 5th metatarsal. However, in June 
2003, VA's General Counsel (General Counsel) and the 
veteran's representative filed a Joint Motion to partially 
vacate the Board's December 2002 decision and to remand this 
matter for action in accordance with the Joint Motion. The 
United States Court of Appeals for Veterans Claims granted 
the Joint Motion that month, partially vacating and remanding 
the case to the Board.  The Court dismissed the issue of 
entitlement to a compensable evaluation for service-connected 
residuals of a fracture of the right 5th metatarsal.  
Accordingly, only three issues are currently on appeal.  In 
March 2004, the Board remanded these issues to the Board in 
compliance with due process requirements.  

During the course of the above procedural history, by rating 
decision in April 2003, the RO increased the rating for 
lumbosacral strain from 20 percent to 40 percent, effective 
from March 3, 2003.  The Board has therefore restyled the 
issues as listed on the first page of this decision. 


FINDINGS OF FACT

1.  The veteran's service-connected anterolateral instability 
with anterior cruciate ruptures, medial meniscus tear, right 
knee, is manifested by no more than moderate recurrent 
subluxation or lateral instability.

2.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by little or no 
limitation of motion and radiological evidence of mild 
degenerative changes.

3.  Since the effective date of the grant of service 
connection on September 17, 1996, to March 3, 2003, the 
veteran's service-connected lumbosacral strain was manifested 
by no more than muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral in standing position, 
without objective findings of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, abnormal mobility on forced motion or 
objective evidence of lumbar radiculopathy. 

4.  At no time since March 3, 2003, has the veteran's 
service-connected lumbosacral strain been manifested by 
unfavorable ankylosis of the entire thorocolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for service-connected anterolateral instability 
with anterior cruciate ruptures, medial meniscus tear, right 
knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).

3.  The criteria for assignment of an evaluation in excess of 
20 percent for service-connected lumbosacral strain from 
September 17, 1996, to March 3, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5295 (in effect prior to 
September 23, 2003), 5235 (effective September 23, 2003).

4.  The criteria for assignment of an evaluation greater than 
40 percent for lumbosacral strain from March 3, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 
(prior to September 26, 2003), 5235 (effective September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the January 1997 and May 1997 decisions preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding the issues in July 2001 and 
April 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in July 2001, March 2003, and April 
2004, as well as the statements of the case, supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board also notes that the VCAA letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing in October 2004 that he had no 
further information to submit and requested that his appeal 
by forwarded to the Board.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating for the veteran's 
back disability, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A.  Right Knee

Background

In September 1996, the veteran filed a claim for an increased 
rating for his right knee disability.  He said that he 
experienced numbness in his right knee and that the knee 
gives out on him approximately 2 to 15 times a day.  He also 
complained that his knee popped every day and requested that 
VA evaluate him for a total knee replacement.  In addition to 
his knee claim, the veteran requested service connection for 
a back disability.

The veteran had his right knee evaluated by VA in October 
1996.  He reported that his right knee was unstable and gave 
out according to whatever activity he was performing.  On 
examination he did not really have any effusion and had full 
range of motion.  He also had good ligament stability.  The 
examiner was unable to get an anterior drawer sign, but did 
not a mild positive pivotal shirt test and appeared to have 
an anterior cruciate ligament.  The examiner opined that the 
veteran was a candidate for reconstructing his anterior 
cruciate ligament because that is what was giving him his 
problem on examination.  The examiner also prescribed the 
veteran a new brace which was a derotational brace.  

In a November 1996 statement, the veteran said that over time 
the veteran's knee disability, pain and discomfort has 
worsened and he is unable to do things he could do prior to 
his inservice knee injury.

During a November 1996 VA examination, the veteran reported 
that his right knee ached all the time and there was 
instability at the right knee joint.  He said his knee snaps 
out of place up to five times a day.  The examination report 
notes that the veteran injured his right knee at work in 1990 
when the knee became unstable and he fell to the floor.  On 
examination there was no swelling or deformity.  A loss of 
sensation to touch was noted in a 1 inch circular area 
lateral on the right knee.  When the veteran was walking 
about, there was a grating, audible sound noted in the right 
knee area.  This was best heard when he tried to bend his leg 
sideways.  Range of motion revealed right and left flexion to 
140 degrees and right and left extension to 0 degrees.  X-ray 
findings demonstrated mild degenerative arthropathy.

In March 1997, the veteran's underwent a VA contract 
examination for his right knee.  The examiner relayed the 
veteran's right knee complaints of achiness, numbness, pain 
and giving out.  He was noted to wear a large cumbersome knee 
brace when active.  On examination there was mild edema.  On 
range of motion, the veteran was able to extend both knees to 
180 degrees.  Knee flexion was to 140 degrees bilaterally.  
The veteran did not complain of pain with compression of the 
patella.  There was crepitus of both knees on range of 
motion.  Strength at hip flexion and knee extension was 5/5.  
There was no evidence of muscle atrophy.  He was independent 
with transfers, able to ambulate on his toes without 
difficulties, and was also able to complete a tandem walk 
short distance.  Sensation was intact to pinprick around the 
superior lateral surfaces of the right knee.  The examiner 
diagnosed right knee pain and mildly positive Lachman's.  She 
opined that it was likely that the veteran can easily have 
excessive fatigability with prolonged use.  Finally, she said 
he should mention that another physician had recommended 
ligament reconstruction.

VA examination findings in January 2002 revealed no soft 
tissue swelling or discoloration of the right knee.  The knee 
did not appear to be unstable at that time, though the 
veteran did complain of instability.  He was able to flex 
from 0 to 135 degrees and completely extend the knee.  No 
ligamentous laxity was noted, although his symptomatology was 
consistent with knee instability.  The veteran was diagnosed 
as having status post torn anterior cruciate ligament and 
torn lateral meniscus of the right knee, mild degenerative 
changes of the right knee with narrowing of the joint space 
and subjective evidence of knee instability which the 
examiner said seemed very likely.  He also diagnosed episodes 
of musculoligamentous strain in the right knee.  The examiner 
remarked that the veteran was able to flex and extend the 
right knee repeatedly to the previously mentioned range of 
motion limitations with only mild fatigue and pain.  Once 
this was accomplished, he had somewhat more pain.  No 
incoordination was noted, but the veteran did have a fair 
amount of crepitus with repeated flexion and extension.  He 
range of motion did not decrease.  While performing a back 
examination, this examiner said that since the veteran's 
right knee did not appear unstable during his examination, he 
could not discount that it was unstable throughout his daily 
activities.  He estimated that based on the veteran's 
complaints and his examination, the veteran's right knee 
instability was between slight and moderate on a daily basis, 
especially with repeated use.

The veteran reported to VA in April 2002 that the January 
2002 examination was insufficient and took only 20 minutes.  

The veteran was examined by a private orthopedic physician, 
Chris E. Wilkinson, M.D., in January 2004.  With respect to 
his right knee, there were osteophytes palpable at the 
mediofemoral condyle.  The knee fully extended.  There was 
some medial joint line tenderness.  There was no effusion in 
the knee today and no patellar tenderness.  The knee was 
stable to varus and valgus stressing.  Lachman's was about 8 
millimeters or so with no end point and did not have about a 
2/4 pivatol shift.  X-rays revealed lateral joint space 
narrowing with lateral femoral and tibial osteophytes.  
Radiographic impression was mild to moderate valgus 
degenerative joint disease right knee.  The examiner provided 
an impression of anterolateral instability of his right knee 
and had a lateral meniscus tear.  The instability appeared to 
have contributed to the degenerative changes in his knee.  

Findings on VA examination in August 2004 revealed no 
specific abnormalities of the knees.  The veteran had full 
range of motion with extension 0 to 0 degrees and flexion of 
0 to 30 degrees bilaterally.  Anterior cruciate ligaments, 
medial collateral ligaments and lateral collateral ligaments 
were all intact.  There was no local warmth or effusion.  
There was audible clicking with extension and flexion 
maneuvers on the right knee.  Lachman, McMurray, and patellar 
inhibition tests were all negative.  Range of motion was 
equal bilaterally.  The examiner remarked that there were no 
objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of motion 
with repetitive use.  The veteran was diagnosed as having 
right anterior cruciate ligament disruption (spontaneous 
healing) and lateral meniscus tear, right knee, status post 
lateral meniscectomy times two arthroscopy.  He was also 
diagnosed as having degenerative joint disease of the right 
knee.  X-rays revealed bilateral knee degenerative joint 
disease with right lateral compartment intraarticular loose 
body.  In a September 2004 addendum, the examiner said that 
range of motion was 0 to 130 degrees, versus 0 to 30 degrees.

Analysis

1.  Right Knee-Anterolateral Instability

The veteran's service-connected anterolateral instability 
with anterior cruciate ruptures, medial meniscus tear, right 
knee, is currently evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5257.  Cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint is contemplated by 
Diagnostic Code 5258 and warrants a 20 percent evaluation.  
An evaluation in excess of 20 percent is not contemplated by 
Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Diagnostic Code 5257 contemplates knee, other 
impairment of: recurrent subluxation or lateral instability, 
and provides that a 20 percent evaluation is warranted for 
moderate symptomatology and a 30 percent evaluation is 
warranted for severe symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 20 percent for anterolateral 
instability of the right knee have not been met.  The medical 
evidence demonstrates that the veteran's service- connected 
right knee anterolateral instability is manifested by 
subjective complaints of giving way, pain, and aching with 
objective findings of full range of motion, crepitus, and 
symptomatology consistent with knee instability.  The January 
2002 VA examiner opined that the veteran's right knee 
instability was between slight and moderate on a daily basis, 
especially with repeated activity.  Although the veteran has 
asserted that his right knee gives way up to 15 times a day, 
he demonstrated good ligament stability during an October 
1996 VA examination and was noted to have no knee instability 
during a January 2002 VA examination.  Similarly, his knee 
was found to be stable by a private physician in January 
2004.  Findings on examination in August 2004 showed that the 
veteran's anterior cruciate ligaments, medal collateral 
ligaments and lateral collateral ligaments were all intact.  
He also demonstrated negative Lachman, McMurray and negative 
patellar inhibition test.  While the Board in no way disputes 
the veteran's assertions that his knee gives way, the medical 
findings are most consistent with the criteria for a 20 
percent evaluation under Diagnostic Code 5257.  That is, it 
does not approximately more than moderate recurrent 
subluxation or lateral instability.  Thus, the Board 
concludes that an evaluation in excess of 20 percent for 
right knee anterolateral instability is not warranted.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because the veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.  

2.  Degenerative Joint Disease, Right Knee

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the 
veteran has been assigned a separate evaluation for 
degenerative joint disease of the right knee.  In that 
opinion, the General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257, and a veteran also has 
limitation of motion which at least meets the criteria for a 
zero percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.

The veteran's service-connected degenerative joint disease of 
the right knee is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 ( 2004).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion code (Diagnostic Code 5260) 
and does not warrant a higher evaluation, even when 
functional loss due to pain is considered.  This is so based 
on normal or near normal range of motion findings with 
respect to the right knee.  Specifically, since the veteran's 
1996 claim, he has demonstrated normal extension of 0 degrees 
and normal or near normal flexion ranging from 130 degrees to 
140 degrees.  See 38 C.F.R. § 4.71a, Plate I.  These findings 
are commensurate with a less than compensable rating under 
Code 5260 based on a strict adherence to the rating criteria.  
With that in mind, the veteran is appropriately rated at 10 
percent under Code 5260 for painful motion.  With respect to 
pain, the veteran has consistently complained of pain and was 
diagnosed by a VA contract examiner in March 1997 as having 
right knee pain.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain, the Board finds that the level of 
impairment resulting from the veteran's right knee 
degenerative joint disease is comparable to painful motion of 
the right knee, for which a 10 percent evaluation under 
Diagnostic Code 5260 has appropriately been assigned.  See 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59.  A higher than 10 percent 
evaluation for painful motion is simply not warranted in view 
of the slight degree of actual limitation of flexion 
demonstrated. 

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Codes 5260.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.  

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.  

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's right knee disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  Medical 
records show that the veteran continues to be employed on a 
full time bases.  Moreover, the August 2004 VA examination 
report indicates that the veteran has not lost any time from 
work because of his knee nor have any specific job 
accommodations been made.   See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

B.  Back Disability

Background

The veteran complained of a constant ache in his lower back 
during a November 1996 VA examination.  Range of motion 
studies revealed lateral flexion on the right to 20 degrees 
and on the left to 20 degrees.  Flexion was to 95 degrees and 
extension was to 30 degrees.  Pain was noted on the left 
side.  X-rays of the lumbar spine were negative.  The veteran 
was diagnosed as having arthritis of the back.

In the January 1997 notice of disagreement, the veteran 
requested that his back disability be rated under the 
criteria for intervertebral disc syndrome rather than 
lumbosacral strain.  

In May 1997, the veteran was evaluated by a VA contract 
examiner for his back disability.  The veteran said that the 
back pain was noticeable 60 percent of the time upon 
wakening, and the pain decreases as the day progresses.  He 
said he is occasionally bothered by pain and notices low back 
pain when he coughs.  He denied pain going down his legs and 
bowel or bladder incontinency.  He said he had not seen a 
physician for treatment of his back, but had seen a 
chiropractor.  He said that he had been at his current job 
for 14 years and for 13 of those years he ran a press.  He 
said that for the past year he worked as a steel handler 
which involved lifting.  Findings revealed no evidence of 
muscle atrophy and no muscle spasms.  He did show evidence of 
thoracic kyphosis and lumbar lordosis.  He did not complain 
of pain on palpation of the lumbar paraspine musculature, 
buttocks, greater trochanteric region or sacroiliac joint 
bilaterally.  He was able to forward flex the lumbar spine to 
92 degrees, extend to 15 degrees, and bend to 8 degrees on 
the right side and 11 degrees on the left side.  Neurologic 
findings included negative straight leg raising test 
bilaterally.  Sensory examination was intact to pin prick and 
light touch diffusely throughout the dermatomes of the lower 
extremities bilaterally.  The examiner gave an impression of 
normal back examination and no evidence of lumbosacral 
radiculopathy.

During a VA contract examination in June 1998, the veteran 
said there was little pain in his back that day.  He did 
recall an episode in approximately February 1998 where he had 
severe pain and needed to lay on the couch for approximately 
five days.  He described the back pain as low back pain that 
went across his back.  He said that he had been seeing a 
chiropractor every two weeks for the past eight or nine 
months and that this has helped decrease the back pain.  He 
denied using a back brace except a support belt at work.  He 
was working full time.  No muscle atrophy was noted on 
examination.  The veteran did not complain of pain on 
palpation of the lumbar paraspinal musculature.  He was able 
to forward flex to 110 degrees, extend to 16 degrees and side 
bend to 14 degrees on the left and 10 degrees on the right.  
An impression was given of normal back examination and no 
evidence of lumbar radiculopathy.

Private medical records show that the veteran sought 
chiropractic care for his back for many years in the 1990s. 

During a private examination in July 2000, the veteran said 
he missed three days over the past year due to his back, and 
often went to work with back pain.  He explained that there 
was a movement he made most of the time that brought on the 
back pain and the pain was deep and aching.  There did not 
appear to be radiation into his lower limbs or any weakness 
in his back.  The veteran had a normal gait without excessive 
swaying.  By inclinometer, the veteran was able to flex in 
the sagittal plane by 80 degrees and extend in the same plane 
by 20 degrees.  He could bend in the coronal plane 40 degrees 
in each direction.  He was able to raise his lower limb up on 
the exam table 90 degrees bilaterally.

During a July 2000 VA examination, the veteran complained of 
increased pain, stiffness and soreness in his low back since 
the November 1996 evaluation.  He said he experienced flare-
ups approximately two times a month which lasted for two 
days.  Twisting and lifting aggravated his back disability.  
Ice packs and Advil relieved his symptoms most of the time.  
His last chiropractic treatment was six months earlier.  His 
knee and back disabilities prevented him from participating 
in sports.  Range of motion of the spine revealed forward 
flexion 0 to 30 degrees without pain, and from 30 to 65 
degrees with pain.  Backward extension was limited from 0 to 
5 degrees.  Likewise, rotation to the right and left was 
limited to 0 to 15 degrees.  There was moderate spasm of the 
musculature of the back in the lumbar region.  An impression 
was given of lumbosacral strain.  

On VA examination in January 2002, the veteran could forward 
flex the trunk from 0 to 85 degrees, posteriorly extend the 
trunk from 0 to 10 degrees, laterally flex the trunk from 0 
to 20 degrees in both directions, and laterally rotate the 
trunk from 0 to 25 degrees in both directions.  He performed 
all of these movements with mild difficulty.  Most of his 
discomfort was to the left of the midline of the mid lumbar 
spine.  Mild tenderness was noted over this area, but the 
veteran had no postural abnormalities or any fixed 
deformities.  The examiner noted that when the veteran 
performed three additional forward flexion exercises, his 
range of motion decreased.  He was able to forward flex the 
trunk from 0 to 85 degrees each time, but pain started when 
he reached the 40 degree mark.  The veteran exhibited mild 
pain, mild fatigability, and mild weakness with repeated 
range of motion and use, but no incoordination.  X-rays of 
the lumbar spine revealed mild interval narrowing of the disc 
space at L4-5.

Private medical records show that the veteran sought 
chiropractic care for his back in 2002 and 2003. 

The veteran underwent another VA examination in April 2003.  
It was reported that the spine was moderately painful with 
motion.  It was reported that pain began at 40 degrees on 
forward flexion, worsened at 60 degrees, and he stopped and 
could go no further at 65 degrees.  He exhibited moderate 
pain, mild weakness, and mild to moderate fatigability, but 
no incoordination.  The musculature of the back was described 
as strong with no postural abnormalities.  Extension was to 
15 degrees with moderate pain, lateral flexion was to 20 
degrees in both directions with facial grimacing and 
grunting, and lateral rotation was to 30 degrees with mild 
pain.    

The veteran was examined by a private orthopedic physician, 
Chris E. Wilkinson, M.D., in January 2004.  With respect to 
his back, there was no paraspinous muscle spasms.  Heel walks 
and toe walks were performed well and the veteran could do a 
deep knee bend with some effort.  Reflexes were 2/4 at both 
infrapatellar tendons and both Achilles tendons.  Straight 
leg raise was negative bilaterally.  His range of motion was 
full and painless.  Dr. Wilkinson provided an impression of 
chronic low back pain.

On VA examination in August 2004, the veteran reported 
intermittent back pain with stiffness and weakness.  He also 
reported six to seven flare-up episodes per month lasting one 
day.  His present treatment included ibuprofen, ice, 
stretching, and chiropractic treatment when his back became 
really painful.  The veteran was presently employed as a 
forge press operator in a factory setting.  He had not lost 
any time from work, no specific job accommodations had been 
made, and his back had not had an adverse effect on this 
normal daily activities.  Examination of the spine failed to 
identify any specific abnormalities or deformities.  Range of 
motion included extension 0 to 20 degrees, onset of painful 
stiffness, however, pushed through easily to 0 to 30 degrees.  
Forward flexion was 0 to 60 degrees with onset of painful 
stiffness, easily pushed through 0 to 90 degrees.  However, 
he had difficulty resuming the full upright and erect 
position and had to place his hands on his things in order to 
raise his turn to the erect position.  Left and right lateral 
rotation was unaffected.  Full range of motion 0 to 30 
degrees and left to right lateral bending was also 0 to 30 
degrees.  

Analysis

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
September 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned. When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief. A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.



The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Higher than 20 percent Prior to March 3, 2003

For the period from the veteran's September 17, 1996, date of 
claim for an increase, to March 3, 2003, the veteran has been 
assigned a 20 percent rating under the old Code 5295 for 
lumbosacral strain.  The Board does not find that a higher 
than 20 percent rating is warranted for this period.  Because 
the effective date of the new regulations regarding the 
general rating formula for rating diseases of the spine was 
not made effective until September 26, 2003, this version of 
the regulations is not applicable for this particular rating 
period (i.e., from September 17, 1996, to March 3, 2003).  
See VAOPGCPREC 3-2000

The medical evidence demonstrates that the veteran's 
lumbosacral strain during this period was manifested by 
subjective complaints of constant aching in the low back area 
and objective findings of limitation of motion with mild 
pain, mild fatigability, and mild weakness on repeated use.  
The May 1997 and June 1998 VA examination reports note normal 
back examinations.  A July 2000 VA examination report notes 
moderate spasm of the musculature of the back in the lumbar 
region and an impression of lumbosacral strain.  The January 
2002 VA examiner noted that the veteran reported only 
occasional difficulty ambulating due to back pain and mild 
tenderness to palpation over the mid lumbar spine area and no 
postural abnormalities or fixed deformities.  Physical 
examination revealed forward flexion to 85 degrees and 
posterior extension to 10 degrees, with lateral flexion to 20 
degrees and rotation to 25 degrees in both directions.  The 
examiner noted that all of these movements were made with 
mild difficulty.  The April 2003 VA examination showed no 
more than moderate limitation of motion even when 
consideration was given to additional functional loss due to 
pain, fatigue and weakness.  No incoordination was reported.  
A private physician in January 2004 noted that the veteran 
had full and painless range of motion and no paraspinous 
muscle spasm.  He was also found to have full range of motion 
in August 2004 with painful stiffness noted.

In short, the medical evidence does not demonstrate objective 
medical findings of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion prior to 
March 3, 2003. Furthermore, to the extent that consideration 
of additional functional loss may be applicable to Code 5295, 
the Board notes that the January 2002 VA examiner's reported 
mild pain, mild fatigability, and mild weakness on repeated 
use without incoordination, and the August 2004 examiner's 
assessment of painful stiffness on full range of motion, are 
already contemplated by the existing 20 percent rating.

The medical evidence further fails to demonstrate any 
objective findings of lumbosacral radiculopathy prior to 
March 3, 2003.  VA examinations of the back dated in May 1997 
and June 1998 specifically note that there was no evidence of 
lumbosacral radiculopathy.  The May 1997 VA examination 
report notes that the veteran did not complain of pain on 
palpation of the buttocks, the greater trochanteric region, 
or the sacroiliac joint bilaterally.  The June 1998 VA 
examination report notes that the veteran denied radiation of 
pain into his legs. Furthermore, a July 2000 VA neurological 
examination revealed no evidence of neurological involvement 
and the examiner noted that radiation into the lower limbs 
did not seem to be a problem nor did weakness.  Thus, in the 
absence of such medical evidence the Board concludes that 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which contemplates intervertebral disc syndrome, is not 
warranted.

Higher than 40 Percent Rating From March 3, 2003

By rating decision in April 2003, the RO increased the 
veteran's back disability rating from 20 to 40 percent, 
effective March 3, 2003, under the old criteria for rating 
lumbosacral strain.  Dignostic Code 5295 (pre-September 26, 
2003).  It is not clear why the RO assigned an effective date 
of March 3, 2003.  At any rate, the clear preponderance of 
the evidence is against a finding that the criteria for a 40 
percent rating were met at any time prior to that date.  
Moreover, a rating in excess of 40 percent rating under the 
old Code 5295 is not warranted simply because 40 percent is 
the maximum allowable rating for lumbosacral strain.  

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the veteran's service-connected lumbosacral strain 
does not warrant a rating under this criteria since 
radiculopathy has not been shown.  Although the veteran has 
complained of pain and stiffness in his back, neither sciatic 
neuropathy nor muscle spasm has been reported or demonstrated 
from March 3, 2003.  Findings conducted by a private 
physician in February 2004 included negative straight leg 
raising, and no paraspinous muscle spasms.  Examination of 
the veteran's back in August 2004 failed to identify any 
specific abnormalities or deformities.  Thus, consideration 
of the veteran's lumbosacral strain under the old Code 5293 
is not warranted.  Similarly, in the absence of a showing of 
incapaciting episodes due to intervertebral disc syndrome, 
consideration of the veteran's lumbosacral strain under the 
new criteria for intervetebral disc syndrome is also not 
warranted from March 3, 2003.  See 38 C.F.R. § 4.71a, Code 
5243 (effective September 23, 2002).

The only other schedular criteria reflecting higher than 40 
percent ratings under either the new or old criteria would be 
for anklysosis of the spine [Code 5286 (pre September 26, 
2003); Code 5237 (effective September 26, 2003)].  However, 
in the absence of evidence of ankylosis (as in this case), 
consideration of these Codes is not warranted.    

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's status post arthroscopic surgery, right knee, 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  Medical records show that the veteran 
continues to be employed on a full time bases.  While the 
veteran did report to a VA examiner in July 2000 that he 
missed three days from work in 2000 due to his back, this 
does not rise to the level of marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. 
App. at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.  




ORDER

The appeal is denied as to all four issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


